Citation Nr: 0615626	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  04-17 821	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUES

1.  Entitlement to an increased initial disability rating for 
headaches, evaluated as 10 percent disabling.  

2.  Entitlement to an initial compensable disability rating 
for paresthesia of the right lingual nerve and hyperesthesia 
of the right inferior alveolar nerve, secondary to nerve 
injury upon tooth extraction.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1998 to January 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for the 
disabilities at issue and assigned the respective disability 
ratings.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board in April 
2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Submitted with the veteran's Notice of Disagreement (NOD) was 
a February 2002 statement from J. R., a dentist, stating that 
the veteran complained of having had tingling and numbness of 
the right lateral border of the tongue since removal of 
wisdom teeth during service.  However, the contemporaneous 
clinical records of that dentist have not been obtained.  

In the veteran's VA Form 9, he stated that there were medical 
records at "VA Livermore" concerning the issues before the 
Board.  As VA has notice of these records and their possible 
relevance to this appeal, they must be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) and 38 C.F.R. § 3.159(c)(2) 
(2005).  

In the veteran's VA Form 9, he stated that he would submit 
additional private clinical records regarding treatment for 
headaches.  Subsequently, the veteran submitted records from 
Kaiser Permanente of 2003 and 2004 but these do not reflect 
treatment for headaches.  

Also, at the April 2006 videoconference hearing the veteran 
requested that he be provided up-to-date VA examinations for 
the purpose of rating his service-connected disabilities at 
issue and to obtain information concerning his obtaining 
appropriate treatment for his service-connected disabilities.  
See page 13 of the transcript.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA outpatient treatment (VAOPT) 
records pertaining to the veteran from any VA 
facility in Livermore, California.  

2.  Ask the veteran to clarify whether all 
private clinical records concerning the 
disabilities at issue are now on file.  With 
respect to any such records that are not on file, 
request that he complete and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider 
since military service.   

This should include, but is not limited to, all 
records of the dentist that submitted the 
February 2002 statement with the veteran's NOD.    
 
Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2005).   

*This should include, but is not limited to, 
requesting that the veteran submit copies of all 
records in his possession that he has not 
previously submitted.  

3.  Schedule the veteran for an appropriate VA 
medical examination to assess the severity of his 
service-connected disorders at issue, to include 
a neurology examination to determine the degree 
of motor impairment, if any, of the right lingual 
nerve and the right inferior alveolar nerve 
(since, under 38 C.F.R. § 4.124a, Diagnostic Code 
8212 [under which the service-connected 
impairment of the lingual and alveolar nerves is 
rated] motor impairment is required for a 
compensable rating).  

The claims folder is to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claims folder.  
All necessary testing should be done and the 
examiner(s) should review the results of any 
testing prior to completion of the examination 
report.   

The examiner(s) is requested to state whether the 
veteran has prostrating headaches that occur on 
an average of once a month over the last several 
months or has very frequent headaches which are 
completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

Also, the examiner(s) should be requested to 
state whether the veteran has moderate or severe 
incomplete paralysis, neuritis or neuralgia or 
complete paralysis of the right lingual or 
alveolar nerves.  This should include a 
description of any motor impairment.  

If no opinion can be rendered, an explanation 
should be set forth.   
 
The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

4.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information, 
take corrective action before readjudication.  38 
C.F.R. § 4.2 (2005); Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Thereafter, readjudicate the claims.  

Whether the rating for the service-connected 
disabilities at issue should be "staged" should 
be addressed as well.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).   

If the benefits sought remain denied, prepare a 
Supplemental Statement of the Case (SSOC) and 
send it to the appellant and representative.  
Also, provide an appropriate period of time to 
respond.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

